Title: To James Madison from Jacob Barker, 12 May 1812
From: Barker, Jacob
To: Madison, James


Esteemed friend
New York 5th Mo. 12. 1812
By this mail I send the sundry newspapers recd. pr. Ship Pacific from Liverpool by which it may be observed that the non importation Law presses very hard upon Great Britain which with the severe operation of the Embargo on account of the scarcity of Bread and her other difficulties will be likely to increase the Current against the present Ministry of that nation beyond their power to withstand if they do not repeal the Orders in Council. The renewal of the Charter of the East India Company appears to be determined on which will increase the discontent among the Merchants. Those Considerations give the friends of the Administration great reason to hope that the Messenger Ruff to Foster who left London the 10th Ulto. would bring power to that minister if it had not before been forwarded to repeal the Orders in Council. The accounts on which we bottomed our hopes of Such an honorable termination of our difficulties had scarcely become public when the Mail arrived with Senator Popes proposition to rescind the declaration of our independence which has cast a gloom over the whole City. With Esteem I am thy assured friend
Jacob Barker
